
	
		I
		112th CONGRESS
		2d Session
		H. R. 5215
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on liquid dielectric
		  transformers having a power handling capacity exceeding 100,000
		  kVA.
	
	
		1.Liquid dielectric
			 transformers having a power handling capacity exceeding 100,000 kVA
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Liquid dielectric transformers having a power handling capacity
						exceeding 100,000 kVA (provided for in subheading 8504.23.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
